Order filed January 16, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-18-00925-CR
                                  ____________

                           KEITH HEAD, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


               On Appeal from the 399th Judicial District Court
                            Bexar County, Texas
                    Trial Court Cause No. 2011CR6417B

                                    ORDER

            Appellant’s court-appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit. Appellant filed a
motion requesting to review the record and file a pro se brief. See Anders v.
California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969). The motion was granted and an order to that effect issued.
      In response, we have received documentation that the record was sent to
appellant but have not received the certification from the clerk of the court as to the
date on which delivery of the record to appellant was made.

      Accordingly, we hereby direct the Judge of the 56th District Court to afford
appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant within fifteen
(15) days of the date of this order; that the clerk of that court certify to this court
the date on which delivery of the record to appellant is made; and that
appellant file his pro se brief with this court within thirty days of that date.



                                    PER CURIAM




Panel Consists of Justices Zimmerer, Spain and Hassan.